OPINION OF THE COURT
PER CURIAM:
Appellant appeals from the judgment of sentence of murder of the third degree and asserts the following errors:
1) Failure of the trial judge to recuse himself from the case;
2) Failure to sustain demurrers to counts of murder of the first and second degree;
3) Failure to give a requested instruction on voluntary manslaughter in addition to the instruction on voluntary manslaughter given by the court;
4) Error in permitting a suppression hearing to be held in chambers after trial had commenced; and
5) Failure to suppress statements used to impeach appellant’s testimony at trial.
A review of the record reveals that appellant’s claims are without merit.
Judgment of sentence affirmed.
JONES, former C. J., did not participate in the decision of this case.